Opinion filed December 17, 2021




                                    In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-21-00133-CV
                                  __________

ELIZABETH J. SIBLEY, AS INDEPENDENT ADMINISTRATOR
 OF THE ESTATE OF JANE DUNN SIBLEY, ET AL., Appellants
                                       V.
ROBERT BECHTEL; W. BURGESS WADE; SARA BULLOCK
 MCINTOSH; DAN BULLOCK; AND DENNA MCGUIRE AND
ROBERT MCGUIRE, AS INDEPENDENT CO-EXECUTORS OF
      THE ESTATE OF ALLEN MCGUIRE, Appellees

                    On Appeal from the 385th District Court
                           Midland County, Texas
                       Trial Court Cause No. CV57310


                     MEMORANDUM OPINION
      Appellants and the McGuire Appellees (Denna McGuire and Robert
McGuire, as independent co-executors of the Estate of Allen McGuire) have filed in
this court a joint motion for partial dismissal of this appeal.   In the motion,
Appellants and the McGuire Appellees indicate that they have reached an agreement
to compromise and settle the dispute between them in this matter. The Bullock
Appellees (Sara Bullock McIntosh and Dan Bullock) indicate that they are not
opposed to this court granting the motion for partial dismissal, and the remaining
appellees (Robert Bechtel and W. Burgess Wade) have not filed a response in this
court that would indicate that they are opposed to the motion for partial dismissal.
Consequently, we are of the opinion that the motion for partial dismissal should be
granted. See TEX. R. APP. P. 42.1(a)(1), (b).
      Accordingly, we grant the motion for partial dismissal filed jointly by
Appellants and the McGuire Appellees, and we dismiss this appeal in part. The
portion of the appeal relating to the McGuire Appellees is dismissed. Appellants’
appeal remains active with respect to the Bullock Appellees, Robert Bechtel, and W.
Burgess Wade.


                                                   PER CURIAM


December 17, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2